UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6254



MARK TIBBS,

                                             Petitioner - Appellant,

          versus


THOMAS RANDY COCORAN, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-96-
1657-MJG)


Submitted:    July 20, 1999                 Decided:   August 9, 1999


Before HAMILTON, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Tibbs, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Tibbs seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See Tibbs v. Cocoran, No. CA-96-1657-MJG (D. Md.

Feb. 3, 1999).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2